104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Billy Lee SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3723.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 6, 1996Decided Dec. 12, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Billy Lee Smith was convicted by a jury of possession of ephedrine, a listed chemical, with intent to manufacture methamphetamine, in violation of 21 U.S.C. § 841(d)(1).  He was sentenced to 92 months of imprisonment and a $10,000 fine, and his conviction was affirmed on direct appeal.  The present appeal is taken from district court's1 denial of Smith's motion pursuant to 28 U.S.C. § 2255.


2
After careful consideration of the record and the parties' briefs, we conclude that the district court correctly dismissed Smith's motion, and that an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas, adopting the report and recommendation of the Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas